UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-10180
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                     GUADALUPE CARBAJAL-GARCIA,

                                                     Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:99-CR-196-Y)

                            November 3, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Guadalupe Carbajal-Garcia appeals the sentence imposed for his

guilty-plea    conviction   of   possession    for   methamphetamine   with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

Carbajal contends that the district court erred in enhancing his

sentence, pursuant to § 2D1.1(b)(1) of the Sentencing Guidelines,

for possession of a dangerous weapon.         See U.S.S.G. § 2D1.1(b)(1).

“The adjustment should be applied if the weapon was present, unless

it is clearly improbable that the weapon was connected with the

offense.” Id., comment (n.3) (emphasis added). We review only for

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
clear error.      See e.g., United States v. Vital, 68 F.3d 114, 119

(5th Cir. 1995).

      Pursuant to § 2D1.1(b)(1), a defendant may be held accountable

for a codefendant’s reasonably foreseeable possession of a firearm

during the commission of a drug trafficking offense.                     E.g., United

States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990).

The Government     may    prove    such       possession   by      showing   that    “a

temporal and spatial relationship existed between the weapon, the

drug trafficking activity, and the [co]defendant”.                    United States

v. Mergerson, 4 F.3d 337, 350 (5th Cir. 1993), cert. denied, 510
U.S. 1198 (1994).        This nexus may be proved by evidence that the

weapon was found in the same location where the drugs or drug

paraphernalia     were    stored   or     where     part      of   the   transaction

occurred.   Id.

      The weapons were found in at least two bedrooms of the

apartment of one of Carbajal’s codefendants.                   Carbajal left that

apartment shortly before he delivered the methamphetamine, with the

weapons being found later that day.              In short, there is a spatial

and temporal connection between the weapons and the offense.                        See

id.   Therefore, the district court’s finding of possession was not

clearly erroneous.

      Carbajal    contends    he   never        stayed   at     his   codefendant’s

apartment or spent any time in the rooms where the weapons were

found.   However, as noted, regardless of Carbajal’s knowledge of

the presence of the firearms, he may be held responsible if he

could have reasonably foreseen his codefendant’s possession of

them. See Aguilera-Zapata, 901 F.2d at 1215.                  Because firearms are

                                          2
well-known “tools of the trade” of those engaged in illegal drug

trafficking, the district court did not clearly err in finding that

Carbajal   could   reasonably    have   foreseen   his   codefendant’s

possession of the weapons.      See Mergerson, 4 F.3d at 350 (citing

Aguilera-Zapata, 901 F.2d at 1215-16).

                                                           AFFIRMED




                                   3